DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Amendment
The amendment filed on 8 June 2022 fails to place the application in condition for allowance. 
Claims 22-26, 29-35, 49-61 are currently pending.
Claims 22-26, 60, and 61 are currently under examination.
Claims 29-35 and 49-59 are currently withdrawn.

Status of Rejections
The rejection of claims 22-26, 60, and 61 under 35 U.S.C. 102(a)(1) are herein maintained.
New rejections are provided in light of the amendment with respect to previously cited Brown.

Response to Arguments
Applicant’s arguments with respect to claim(s) 22-26, 60, and 61 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-26, 60, and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2,647,866).
As to claims 22-26, Brown discloses a nickel electroplating solution (title claim 1) comprising a nickel salt (claim 1 “nickel chloride and nickel sulfate” which also reads on instant claim 24), a pH buffer (boric acid col. 6 line 11 which reads on instant claim 25), and agents (general formula col. 1 lines 20-25) which may comprise an N cyclic ring comprising pyridine (col. 1 lines 31 and col. 2 lines 30)  R1 being an alkyl group (col. 1 lines 35-45 “aliphatic radical containing 1 to 4…R encompasses both saturated and unsaturated radicals…such as methyl, ethyl, propyl, butyl, and vinyl…”) and R2 of a hydrogen (by virtue of an unsubstituted ring system) and an anion of chloride (col. 1 lines 37-38 as require by instant claim 23). Brown further discloses wherein the concentration is between 0.1-0.15 g/L (col. 5 lines 10-12).
	Thus, Brown discloses each piece of the agent which falls within the scope of the instant claims of providing an N-substituted pyridinium compound and thus would have been obvious to one of ordinary skill in the art at the time the invention was made to have made said compounds in light of the general disclosure of Brown since each piece of the agent is recognized as suitable in forming said agents and to pick and choose each piece where the prior arts broad disclosure reads on the instant claim language. See MPEP 2143 E, MPEP 2144.08 II and MPEP 2123 I.
	Lastly, it would have been obvious to one of ordinary skill in the art to have used the agents in the concnetrations as disclosed in Brown which overlaps the instantly claimed range and thus prima facie obvious. See MPEP 2144.05 A.

As to claims 26 and 60, it would have been explicitly obvious to one of ordinary skill int eh art to have selected 1-methyl pyridinium, halide of 1-ethyl pyridinium, halide of 1-propyl pyridinium, halide of 1- butyl pyridinium, halide of 1-pentyl pyridinium, halide of 1-hexyl pyridinium for the reasons state above where the compounds are taught in the generic formula of Brown and thus obvious to use within the scope of the disclosure of Brown.
As to claim 61, said limitations are drawn towards a limitation of an option of the preamble “nickel alloy” and thus do not further limit the option of having a nickel only bath.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/            Primary Examiner, Art Unit 1795